DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18, 2020 has been entered.
 Response to Arguments
Applicant's arguments filed November 18, 2020 with respect to rejection of claims 1, 3-7 and 9 under 35 U.S.C. 103 as being unpatentable over Michelson U.S. patent no. 7,255,698 in view of Schulze U.S. publication no. 2008/0097432 A1 and further in view of Mastri et al. U.S. publication no. 2008/0086160 A1 (“Mastri”) have been fully considered but they are not persuasive.  Applicant argues that the invention of the applied prior art fails to teach newly amended claim 1 including limitations of “two fixed spike parts each of the spike parts having a main spike portion having a distal portion and a proximal [nearer] to the spherically radiused screw through hole… said distal portions having a multifaceted tapered tip portions having about a 45 degree angle inward toward said spherically radiused screw through hole, said proximal portions being untapered” along with all of the other limitations contained within the claim.  However, contrary to this argument, as shown in the annotated version of figure 9 of Michelson below and as applied in the rejection, Michelson teaches the two fixed spike parts wherein each .  

    PNG
    media_image1.png
    549
    422
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    530
    637
    media_image2.png
    Greyscale

As clearly shown above, even after amendment, the claims remain broad and the amendment to the fails to distinguish over the prior art and rejection of record.
The following art and explanation is provided to foster compact prosecution.  Based on the discussion during the interview held on October 26, 2020, Applicant allegedly wished to provide clarifying and narrowing language to the claims to specify the structure of the multifaceted tips 55, 60, as shown in figure 2 of the filed disclosure (see Applicant’s filed figure 2 as reproduced below).

    PNG
    media_image3.png
    330
    509
    media_image3.png
    Greyscale

Such features are not presently narrowly required by the claims at least because the claims include open ended transitional phrases and is not in any way limited to a single inwardly angled side of a multifaceted distal tip or the like (see figure 2 of Applicant’s disclosure above).  However, even if specifically and narrowly required by the claims, the state of the art clearly demonstrates that such features are not patentably novel for at least the reasons below.  
Prior art to Romans U.S. publication no. 2010/0256675 A1 expressly teaches each post (spike) (30) of a penetrating portion “includes a tip 36 at its lower end 34.  This tip 36 causes the post 30 to have a smaller width at the tip 36 than other portions of the post 30.  One technique for forming this tip 36 is to provide a facet 38 adjacent the lower end 34 at an angle skewed relative to a central axis of the posts 30.  This facet 38 is preferably configured so that the tips 36 are on an inner side of each post 30.  However, the facet 38 could have other orientations so that the tip 36 would be on an outer side of each post 30, or front, rear or other orientation.” (paragraph [0037]).  Romans invention is shown in the figured provided below.

    PNG
    media_image4.png
    415
    336
    media_image4.png
    Greyscale

Among other things, Romans clearly and expressly shows that it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to form the facet orientation of a distal portion of a spike member so as to be oriented only angled inward toward a center of a main body part of a fixation device as an art recognized obvious matter of design choice.  
Moreover, prior art to Nering et al. U.S. publication no. 2016/0143637 A1 expressly teaches forming a distal tip of a spike portion with multi-facets is a known matter of design choice.  Among other things, Nering expressly states “In one embodiment of the present invention, the distal points on the insertion tips may have facets.  In other embodiment, however, the distal points on the insertion tips may have smooth surfaces such as conical shaped distal points.” (paragraph [0017]).  Nering invention is shown in the figure provided below.

    PNG
    media_image5.png
    551
    550
    media_image5.png
    Greyscale

Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to form the distal end of the faceted tip of Michelson in view of Romans with multi-facets in the angled portion as an art recognized matter of design choice with predictable results and a reasonable expectation of success.
Further, at least prior art to Mastri et al. U.S. publication no. 2008/0086160 A1 (“Mastri”), as applied below, [among others] expressly teaches it is a known design choice to select the tapered angle of the distal tip at 45 degrees (see at least paragraph [0009],[0049], etc.). 
Claim Objections
Claim 1 is objected to because of the following informalities:  there is a comma missing between “screw through hole” and “said spike parts” in amended line 7.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites the limitation “and a proximal portion [?] to the spherically radiused screw through hole” in amended line 7.  The claim is unclear because of the missing word between “proximal portion” and “to the spherically”. The missing word is assumed to be “nearer” for purposes of examination, although the claim is unclear because Applicant’s intended term is unknown.
Independent claim 1 is missing the term “and” between “the main body part” and “extending parallel” in amended line 8 such that the claim appears to currently include a misplaced modifier.  Thus, the claim is unclear.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Michelson U.S. patent no. 7,255,698 in view of Schulze U.S. publication no. 2008/0097432 A1 and further in view of Mastri et al. U.S. publication no. 2008/0086160 A1 (“Mastri”).
Regarding claims 1 and 9, Michelson discloses a staple (12, seq. or the like; see figures 8, 9, 22, 25-29, etc.) fully capable of being used as a tissue graft fixation device, comprising: a main body part (14, seq.) provided with a pair of suture through holes (i.e., holes 22a, 22b; seq. fully capable of being used with sutures) positioned on a longitudinal axis (see at least figure 25) of the main body part on opposite sides (top and bottom sides) of a screw through hole (18, seq.), the pair of suture through holes (22a, 22b; seq.) sized to be fully capable of receiving sutures (e.g., figures 8, 9, 22 and 25-29, etc.), the screw through hole (18, seq.) sized so as to be fully capable of receiving a head of a securing screw (60); and two fixed spike parts (116, 117; seq.; figure 25), each of the spike parts (116, 117; seq.) having a main spike portion having a distal portion and a proximal portion nearer to the screw through hole (see annotated version of figure 9 below), said spike parts (116, 117; seq.) centrally positioned on the longitudinal axis of the main body part (at least figures 8, 9, 22 and 25-29; especially figure 25) and extending parallel to each other from an underside (30, seq.) of the main body part (12, seq.) (e.g., figure 9), the main spike portions (16, 17; 116, 117; seq.-see annotated version of figure 9) spaced apart at opposite sides of the screw through hole (18, seq.) at a predetermined distance (e.g., figures 8, 9, 22 and 25-29; seq.), which distance is fully capable of being shorter than a distance of a bone tunnel and adapted so as to be fully capable of being stricken into a bone.  In other words the limitation of the spike parts being stricken into bone is an intended use limitation of which the Michelson device is fully capable of providing.

    PNG
    media_image1.png
    549
    422
    media_image1.png
    Greyscale

Michelson is silent regarding the screw through hole is a radiused screw through hole substantially as claimed.
In the same field of endeavor, namely devices fully capable of use in tissue graft fixation, Schulze teaches a locking screw (52) may be applied to a radiused screw through hole (50) (see figures 7 and 15) that enables angulation of a securing screw (52) in order to provide for poly-axial screw positioning (e.g., paragraph [0037], [0047] and [0050], etc.).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming the screw through hole of Michelson as a radiused screw through hole, as taught and/or suggested by Schulze, in order to provide for poly-axial screw positioning in the case of slight misalignment or the like of the parts during surgery to ensure stability even if there is some degree of misalignment with predictable results and a reasonable expectation of success.
Moreover, Michelson in view of Schulze is silent regarding the (two) spike parts having distal tip portions that are multifaceted tapered tips having about a 45 degree angle inward toward said through hole substantially as claimed.  In the same field of endeavor, Mastri teaches the angle of a tapered distal tip may be a multifaceted bone penetrating tip that includes a 45 degree angle inward toward a central portion of an implant from which it extends as an obvious matter of selectable design choice to optimize the device for a particular application, including optimization of ease of insertion of the medical device (e.g., see at least paragraphs [0049] and [0051], etc.). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming the distal portion of Michelson in view of Schulze as the distal tip taught and/or suggested by Mastri, in order to optimize the device of a particular application/patient/surgery and/or provide for ease of insertion during the medical procedure with predictable results and a reasonable expectation for success.  Also note the rejection possible by the teachings of the other known available prior art with regard to the formation of a multifaceted distal tip per the teachings of the prior art discussed in the response to argument portion of this office action. Such prior art is not formally applied in a rejection because the claims remain broad and the presented amendment fails to overcome the rejection of record.
Regarding claim 3, Michelson in view of Schulze, as applied above, teaches a geometry of the two spike parts and the poly-axial securing screw placed into the spherically radiused screw through hole are fully capable of enabling piloting into the bone tunnel.
Regarding claim 4, Michelson discloses the main body part (12, seq.) is formed in a shape of a flat plate (e.g., figure 9).
Regarding claim 5, Michelson discloses the main body part (12, seq.) and the two spike parts (16, 17; 116, 117; seq.) are constructed from a material selected from the group consisting of stainless steel, titanium, and a polymeric material (e.g., see at least col. 7, lines 61-67, etc.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Romans U.S. publication no. 2010/0256675 A1 and Nering et al. U.S. publication no. 2016/0143637 A1 may be used to reject features of Applicant’s disclosed but non-claimed features of the invention for the reasons described under the “response to arguments” portion of this office action herein above.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456.  The examiner can normally be reached on only Monday and Thursday from 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCIA L WATKINS/Primary Examiner, Art Unit 3774